UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7521



OLUDARE OGUNDE,

                                              Plaintiff - Appellant,

          versus


KELLY HARRISON, Law Library Supervisor; M. A.
SHUPE, Operations Officer, Brunswick Correc-
tional Center; J. PERUTELLI, Correctional Of-
ficer; DANIEL BRAXTON; S. V. PRUETT, Warden;
CAPTAIN FARMER, Captain at Dillwyn Correc-
tional Center; SERGEANT JACKSON; CAPTAIN CALL,
Captain at Buckingham Correctional Center; LEE
RANDOLPH HARRISON; ELIZABETH TAYLOR CARTER; D.
F. MOSLEY, Lieutenant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-15-7)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. William W. Muse, Assistant At-
torney General, Richmond, Virginia; Lee Randolph Harrison, Amelia,
Virginia; Carlene Booth Johnson, PERRY & WINDELS, Dillwyn, Vir-
ginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Oludare Ogunde appeals the district court’s order granting

summary judgment in favor of a number of defendants, dismissing

most of Ogunde’s claims in this civil rights action, but declining

to dismiss two of Ogunde’s claims.   We dismiss the appeal for lack

of jurisdiction because the order is not appealable.    This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                2